Citation Nr: 9933149	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for bladder cancer.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for a prostate 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for nicotine dependence 
is not plausible.

3.  The claim for service connection for bladder cancer is 
not plausible.

4.  The claim for service connection for chronic obstructive 
pulmonary disease (COPD) is not plausible.

5.  The claim for service connection for a prostate condition 
is not plausible.
  

CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for bladder cancer is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for chronic obstructive 
pulmonary disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim for service connection for a prostate condition 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from October 1964 to October 
1966, to include a period of service in Vietnam.

Service medical records of treatment in September 1965 show 
the veteran felt weak and had a headache and nonproductive 
cough.  All other service medical records, to include the 
veteran's October 1966 separation examination, are silent or 
negative for smoking, nicotine dependence, bladder cancer, 
COPD, or a prostate condition.

Private medical records dated from April 1995 to February 
1997 reflect that the veteran was diagnosed with and treated 
for carcinoma of the bladder.  One of these records, dated in 
August 1996, mentions that the veteran was smoking heavily. 
Private medical records dated in August 1997 reflect the 
veteran underwent surgery for bladder cancer at Greater 
Staples Hospital. 

Private medical records from CentraCare Clinic dated in April 
1997 reflect that the veteran had exertional dyspnea and 
hypertension.  The records state that the veteran had quit 
smoking two years prior, and formerly smoked 1 1/2 packs of 
cigarettes per day for 25 years.  Private medical records 
from St. Cloud hospital show that the veteran was seen for 
bronchiospasm in May 1997.  Private medical records of 
treatment from April 1997 to August 1997 reflect ongoing 
treatment for pulmonary symptoms.   After examination and 
testing, the impression was severe airflow obstruction, 
partially responsive to inhaler bronchodilator, with 
associated air-trapping and diminished diffusing capacity, 
suggestive of emphysema.

Additional private medical records, apparently from the 
veteran's primary care physician, reflect treatment of the 
veteran's bladder and lung conditions from February 1995 to 
September 1997.
 
Law - Well Grounded Claims and Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

Law - Tobacco Claims

In VAOPGCPREC 19-97, the General Counsel (GC) addressed the 
question of under what circumstances service connection may 
be established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.  In paragraph 5 of that opinion, the GC stated that 
determination of whether the veteran is dependent on nicotine 
is a medical issue.  The GC held that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The General Counsel additionally held in that opinion, that, 
on the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-connected 
nicotine dependence.  Such supervening causes may include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  VAOPGCPREC 19-97, 
holding (b).

The Board notes a May 5, 1997, VA memorandum from the Under 
Secretary of Health to the GC in which the Under Secretary 
for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The veteran submitted his claim for service connection for 
smoking-related disability in September 1997.  On July 22, 
1998, the President signed into law a new provision, to be 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the veteran's claim.

Law - Agent Orange Claims

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; multiple myeloma, prostate cancer, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Exposure to Agent Orange may be presumed in certain cases.  
However, since carcinoma of the bladder is not among the 
conditions listed as presumed to be a result of exposure to 
Agent Orange, exposure to Agent Orange is not presumed in 
this case.  38 C.F.R. §§ 3.307(a)(ii),(iii), 3.309(e).  
However, the Board accepts as credible the veteran's 
contention that he was exposed to Agent Orange in Vietnam.

Reference is made to Federal Register: November 2, 1999 
(Volume 64, Number 211), page 59232, wherein it is stated:  
As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for the following 
conditions: ... urinary bladder cancer. 

All Claims Not Well Grounded

In addition to the evidence discussed above, the Board has 
examined all other evidence of record, and asserts that none 
of the additional evidence is competent medical evidence 
probative of a link between a disease or injury incurred in 
service and one of the claimed disabilities.

In the present case, there is no medical evidence of record 
showing that the veteran had nicotine dependence during 
service, or linking the veteran's claimed former nicotine 
dependence or use of tobacco products to a current 
disability.  Accordingly, the claims for service connection 
for nicotine dependence, or for chronic obstructive pulmonary 
disease, bladder cancer or a prostate condition as secondary 
to nicotine dependence, must be denied as not well grounded.  
Epps; Velez.  The Board further notes that for the same 
reasons, the criteria for a grant of service connection for 
bladder cancer, chronic obstructive pulmonary disease, or a 
prostate condition, as residuals of nicotine dependence 
pursuant to VAOPGCPREC 19-97, holding (a), are not met. 

Additionally, the Board notes that there is no medical 
"nexus" evidence of a link between bladder cancer, COPD, or 
a prostate condition and a disease or injury incurred during 
the veteran's period of a active service.  Nor is there any 
medical evidence of a current prostate disability.  
Accordingly, the claims for direct service connection for 
bladder cancer, COPD, and a prostate condition, must be 
denied as not well grounded.  Epps.

Finally, the claim for service connection for bladder cancer 
as a residual to exposure to Agent Orange is not well 
grounded because carcinoma of the bladder is not one of the 
presumptive diseases listed in 38 C.F.R. § 3.309(e); and, by 
notice of the Secretary of the Department of Veterans 
Affairs, it is a carcinoma that has been specifically 
excluded as a presumptive disease for compensation purposes. 
(VA) Finally, there is no medical "nexus" evidence of a 
link between the veteran's inservice exposure to Agent Orange 
and his carcinoma of the bladder.  Caluza;  Epps.

The Board acknowledges the veteran's contentions, implicit or 
explicit, that he has current residuals, in the form of lung 
and breathing problems, prostate problems, and bladder 
cancer, either as a result of a nicotine dependence acquired 
during his period of active duty or as a result of other 
diseases or injuries incurred in service.  A competent 
medical opinion to this effect would be required to well-
ground the veteran's claims.  The veteran, as a lay person, 
is not competent to provide medical opinions, so that his 
assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit. 


ORDER

The claim for service connection for nicotine dependence is 
denied.

The claim for service connection for bladder cancer is 
denied.

The claim for service connection for chronic obstructive 
pulmonary disease is denied.

The claim for service connection for a prostate condition is 
denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

